Case 0:18-cv-62860-BB Document 32 Entered on FLSD Docket 01/16/2019 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-62860-BLOOM/Valle

 CHANEL, INC.,

                Plaintiff,

 vs.

 REPLICACHANELBAG, et al.,

                Defendants.
                                               /

            CONSENT FINAL JUDGMENT AND PERMANENT INJUNCTION
                        AS TO DEFENDANT NUMBER 27

        THIS CAUSE came before the Court upon Plaintiff, Chanel, Inc.’s (“Plaintiff’) Motion

 for Consent Final Judgment and Permanent Injunction (the “Motion”), ECF No. [29], filed

 January 16, 2019. The Court has carefully considered the Motion, the record in this case, and

 the applicable law, and is otherwise fully advised.

        Plaintiff and Defendant, newstart168 a/k/a Anne Luxury Collection, identified as Mo

 Qingyun (“Defendant Number 27”), stipulate and consent to the following:

        WHEREAS, Defendant Number 27 adopted and began using trademarks in the United

 States that infringe and dilute the distinctive quality of Plaintiff’s various registered trademarks

 as identified in Paragraph 16 of Plaintiff’s Complaint, ECF No. [1], and on Schedule “B”

 attached thereto (the “Chanel Marks”);

        WHEREAS, Defendant Number 27’s use of names and marks, which incorporate one or

 more of the Chanel Marks is likely to cause confusion as to source or origin;

        WHEREAS, the parties desire to settle and have amicably resolved their dispute to their

 satisfaction; and
Case 0:18-cv-62860-BB Document 32 Entered on FLSD Docket 01/16/2019 Page 2 of 4

                                                            Case No. 18-cv-62860-BLOOM/Valle


        WHEREAS, based upon Plaintiff’s good faith prior use of the Chanel Marks, Plaintiff

 has superior and exclusive rights in and to the Chanel Marks in the United States and any

 confusingly similar names or marks; it is

        ORDERED AND ADJUDGED as follows:

        1.      Plaintiff’s Motion, ECF No. [29], is GRANTED. Judgment is entered in favor of

 Plaintiff and against Defendant Number 27.

        2.      Defendant Number 27 and his respective officers, agents, servants, employees and

 attorneys, and all persons in active concert and participation with them are hereby permanently

 restrained and enjoined from intentionally and/or knowingly:

                a.     manufacturing or causing to be manufactured, importing, advertising, or

                       promoting, distributing, selling or offering to sell counterfeit and

                       infringing goods bearing the Chanel Marks;

                b.     using the Chanel Marks in connection with the sale of any unauthorized

                       goods;

                c.     using any logo, and/or layout, which may be calculated to falsely advertise

                       the services or products of Defendant Number 27 as being sponsored by,

                       authorized by, endorsed by, or in any way associated with Plaintiff;

                d.     falsely representing Defendant Number 27 as being connected with

                       Plaintiff, through sponsorship or association;

                e.     engaging in any act, which is likely to falsely cause members of the trade

                       and/or of the purchasing public to believe any goods or services of

                       Defendant Number 27, are in any way endorsed by, approved by, and/or

                       associated with Plaintiff;




                                                    2
Case 0:18-cv-62860-BB Document 32 Entered on FLSD Docket 01/16/2019 Page 3 of 4

                                                             Case No. 18-cv-62860-BLOOM/Valle


                f.      using any reproduction, counterfeit, copy, or colorable imitation of the

                        Chanel Marks in connection with the publicity, promotion, sale, or

                        advertising of any goods sold by Defendant Number 27;

                g.      affixing, applying, annexing or using in connection with the sale of any

                        goods, a false description or representation, including words or other

                        symbols tending to falsely describe or represent Defendant Number 27’s

                        goods as being those of Plaintiff, or in any way endorsed by Plaintiff;

                h.      offering such goods in commerce; and from otherwise unfairly competing

                        with Plaintiff;

                i.      secreting, destroying, altering, removing, or otherwise dealing with the

                        unauthorized products or any books or records, which contain any

                        information relating to the importing, manufacturing, producing,

                        distributing, circulating, selling, marketing, offering for sale, advertising,

                        promoting, renting or displaying of all unauthorized products, which

                        infringe the Chanel Marks; and

                j.      effecting assignments or transfers, forming new entities or associations or

                        utilizing any other device for the purpose of circumventing or otherwise

                        avoiding the prohibitions set forth in subparagraphs (A) through (I).

        3.      Plaintiff shall have the right to seek sanctions for contempt, compensatory

 damages, injunctive relief, attorneys’ fees, costs, and such other relief deemed proper in the

 event of a violation or failure by Defendant Number 27 to comply with any of the provisions

 hereof. The prevailing party in any such proceeding shall be entitled to recover its attorney’s fees

 and costs.




                                                  3
Case 0:18-cv-62860-BB Document 32 Entered on FLSD Docket 01/16/2019 Page 4 of 4

                                                             Case No. 18-cv-62860-BLOOM/Valle


          4.    This Consent Final Judgment shall be conclusive for purposes of collateral

 estoppel regarding all issues that have been or could have been brought on the same operative

 facts.

          5.    Each party shall bear its own attorney’s fees and costs.

          6.    This Court will retain continuing jurisdiction over this cause to enforce the terms

 of this Consent Final Judgment.

          7.    PayPal, Inc. (“PayPal”) shall (1) disburse the funds of Defendant Number 27

 restrained pursuant to the Order Granting Plaintiff’s Ex Parte Application for Entry of

 Temporary Restraining Order (the “TRO”), ECF No. [7], dated November 27, 2018, as directed

 by Plaintiff’s counsel; (2) upon transfer of the funds to Plaintiff as required herein, PayPal shall

 remove any restraints that were placed on Defendant Number 27’s PayPal account pursuant to

 the TRO; and (3) return Defendant Number 27’s account back to an unrestrained status in

 accordance with PayPal’s operating procedures and contract for services with Defendant Number

 27.

          DONE AND ORDERED in Miami, Florida, this 16th day of January, 2019.




                                                          ________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                  4
